 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CALDWELL,                                    No. 2:19-cv-00679-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    V. FOSS,
15                       Respondent.
16

17          Petitioner John Caldwell (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 3, 2020, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 15.) Neither

23   party has filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed February 3, 2020 (ECF No. 15), are adopted

 5             in full;

 6          2. This action is DISMISSED, with prejudice, for lack of prosecution and for failure to

 7             comply with the court’s order. Fed. R. Civ. P. 41(b); Local Rule 110;

 8          3. Respondent’s pending Motion to Dismiss (ECF No. 9) is DENIED as moot; and

 9          4. The Clerk of the Court is directed to close the case.

10          IT IS SO ORDERED.
11          Dated: March 6, 2020
12

13

14                                 Troy L. Nunley
                                   United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
